September 27, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    LAUREL MILLER AND ELIANA MILLER, Appellants/Cross-Appellees

NO. 14-15-00004-CV                           V.

                DEBO HOMES, LLC, Appellee/Cross-Appellant
                   ________________________________

        This cause, an appeal from the judgment, signed December 22, 2014, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred. We REVERSE the portion of the trial court’s judgment awarding
the Millers zero attorney’s fees and REMAND this case for a new trial on
attorney’s fees. We REVERSE the trial court’s judgment awarding the Millers
pre-judgment interest in the amount of $3,663.92 and REMAND this case for a
recalculation of pre-judgment interest consistent with this court’s opinion. We
REVERSE the trial court’s judgment awarding the Millers post-judgment interest
on the sum of $64,313.92 and REMAND this case for a recalculation of post-
judgment interest consistent with this court’s opinion. We AFFIRM the trial
court’s judgment in all other respects.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.